—Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered May 3, 1996, which revoked defendant’s proba-, tion and imposed a sentence of imprisonment.
Defendant pleaded guilty to the crime of attempted burglary in the third degree and originally was sentenced to five years’ probation. Upon finding that defendant violated the terms of his probation, defendant was resentenced to a prison term of 1 to 3 years. Defendant contends that the sentence imposed by County Court is unduly harsh and should be reduced in the interest of justice. We disagree. Defendant admitted to using drugs while on probation and failing to complete community service, both of which were conditions of his probation. In view of this, as well as the fact that County Court gave defendant repeated opportunities to comply with the terms of his probation, we conclude that the sentence imposed was altogether appropriate (see, People v Wooden, 217 AD2d 728) and perceive no reason to disturb it.
Mikoll, J. P., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.